IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DARNELL PEAK,                             :   No. 8 WAP 2022
                                          :
                     Appellant            :   Appeal from the Order of the
                                          :   Commonwealth Court entered
                                          :   November 10, 2021 at No. 35 MD
               v.                         :   2021.
                                          :
                                          :
PENNSYLVANIA BOARD OF PROBATION           :
& PAROLE,                                 :
                                          :
                     Appellee             :


                                    ORDER


PER CURIAM
     AND NOW, this 19th day of October, 2022, the order of the Commonwealth Court

is AFFIRMED.